IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 5, 2007

                                       No. 06-51673                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

ELIZABETH RAMIREZ

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                                (06-CR-2130-PRM)


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Elizabeth Ramirez was convicted of harboring illegal
aliens in violation of 8 U.S.C. §§ 1324(a)(1)(A)(iii) and (a)(1)(B)(ii). She appeals
her conviction, contending that there was insufficient evidence to support the
jury’s verdict. We AFFIRM.
                           I. FACTS AND PROCEEDINGS
       Ramirez had been previously convicted of a drug offense and sentenced to
home confinement. As a condition of her probation, she was required to wear a


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-51673

radio transmitter monitor. On May 26, 2006, Probation Officers Hector Aguirre
and Josefina Lazalde arrived at Ramirez’s residence to conduct an unannounced
inspection of the monitor.
      When the officers knocked on the door and Ramirez opened it, she seemed
particularly surprised to see them. After they entered and requested access to
the bedroom where the transmitter was located, Ramirez closed the bedroom
door, saying there were feminine items inside. Ramirez continued to deny the
officers access to the room even after Officer Lazalde, a woman, offered to
conduct the inspection out of Officer Aguirre’s presence. Officer Aguirre became
suspicious, left via the front door, and circled around the house, where he
encountered a man trying to leave through a rear window.           The officers
ultimately discovered five more men hiding inside the home. The officers called
Border Patrol Agent Delfina Cruz for assistance, and she determined that the
men were in the United States illegally. The six men had entered the country
about a month prior to their discovery. Following their illegal entry, they had
spent approximately 15 days at various locations. They were then driven to
Ramirez’s home in the middle of the night, where they had been staying for
approximately seven to ten days.
      Ramirez was questioned while the men were taken into custody, at which
time she insisted that they were not illegals. She also maintained that they
were friends who had merely stayed over after a party the preceding night.
      Ramirez was questioned again that evening when Agent Rafael Martinez
from Immigration and Customs Enforcement returned to the residence to arrest
her. She repeated her story to Agent Martinez, claiming that the men had been
at her home for a party and had decided to spend the night after having too
much to drink. A friend of Ramirez stopped by while Agent Martinez was there.
Ramirez asked the friend to corroborate Ramirez’s story, but the friend was
unaware of any party the preceding night.


                                       2
                                  No. 06-51673

      Following her arrest, Ramirez was questioned yet again. At this time, she
stated that she had met the men at some horse races, that they had been at her
house for a party, and that she did not initially realize that they had stayed over
for the night. She also remarked that the men had been coming to her residence
off and on for about a month. Ramirez also offered multiple reasons for having
denied the probation officers entry into the bedroom. She explained that (1) it
was because the men were in their underwear, (2) she did not want the officers
to see her feminine objects, and, finally, (3) the men were drinking in her house,
and she feared that might be a violation of her probation.
      While being fingerprinted, Ramirez changed her story entirely, stating
that her roommate, a man named Ramiro, had brought the men to her residence
and left them there. Ramirez was unable to provide Ramiro’s last name, his
phone number, or any other contact information. Agent Martinez was unable
to find anyone who could confirm Ramiro’s identity, and Ramirez’s landlord had
never approved occupancy by Ramiro or even heard of a roommate of that name.
      Ramirez was charged with harboring illegal aliens and tried by a jury.
During the trial, she moved for a judgment of acquittal, which was denied.
Ramirez was convicted, sentenced to 21 months of imprisonment, and ordered
to serve a three-year term of supervised release and to pay $100 in mandatory
assessments. She timely filed a notice of appeal.
                                 II. ANALYSIS
A.    Standard of Review
      In reviewing a challenge to the sufficiency of the evidence, we examine all
the evidence in the light most favorable to the verdict to determine whether a
rational trier of fact could have found that the essential elements of the offense




                                        3
                                         No. 06-51673

were established beyond a reasonable doubt.1 We consider all evidence, whether
circumstantial or direct, including all reasonable inferences.2
B.    Sufficiency of the Evidence
      To convict Ramirez of harboring illegal aliens in violation of 8 U.S.C. §§
1324(a)(1)(A)(iii) and (a)(1)(B)(ii), the jury had to find beyond a reasonable doubt
that (1) the aliens entered or remained in the United States in violation of the
law, (2) Ramirez concealed, harbored or sheltered the aliens in the United
States, (3) Ramirez knew or recklessly disregarded that the aliens entered or
remained in the United States in violation of the law, and (4) Ramirez’s conduct
tended to substantially facilitate the aliens’ remaining in the United States in
violation of the law.3
      Ramirez concedes the illegal status of the men found in her house;
however, she insists that the government failed to present evidence sufficient to
prove the other elements of the offense. She asserts that she merely shared
living quarters with the men, and she denies providing them with other
necessities or attempting to conceal their presence. She also disputes having
any knowledge of the men’s illegal status, and contends that there was no reason
she should have even suspected that they were undocumented.
      We reject Ramirez’s contentions, finding ample record evidence to the
contrary. Evidence that the jury could credit and reasonable inferences from it
demonstrate that Ramirez harbored, sheltered, and attempted to conceal the
men’s presence. The men had been staying at Ramirez’s home between seven
and ten days prior to their discovery. During their stay, Ramirez provided them
with food, places to sleep, and the use of her telephone, laundry facilities,


      1
          United States v. De Jesus-Batres, 410 F.3d 154, 160 (5th Cir. 2005).
      2
          United States v. Rajwani, 476 F.3d 243, 247 (5th Cir. 2007).
      3
          8 U.S.C. §§ 1324(a)(1)(A)(iii) and (a)(1)(B)(ii); De Jesus-Batres, 410 F.3d at 160.

                                                4
                                      No. 06-51673

shower, and television. When the probation officers arrived at her residence,
Ramirez attempted to conceal the men’s presence by barring the officers from the
bedroom in which they were hiding. Such evidence sufficiently proves that
Ramirez concealed, harbored, or sheltered the six aliens.
      Moreover, Ramirez’s conduct substantially facilitated the aliens’ remaining
in the United States in violation of the law. To “substantially facilitate” means
to make an alien’s illegal presence in the United States significantly “easier or
less difficult.”4 Considering that Ramirez assisted the men by providing shelter,
food, and other necessities, and that she attempted to prevent their being
discovered by the probation officers, a rational trier of fact could have found that
she made it significantly easier for the aliens to remain in the United States
illegally.
      Finally, we conclude that the government introduced evidence sufficient
to prove that Ramirez knew or recklessly disregarded the fact that the men were
illegal aliens.     Circumstantial evidence alone can establish a defendant’s
knowledge or reckless disregard that the persons harbored are illegally in this
country.5 Based on Ramirez’s inconsistent behavior, contradictory reasons
offered, and the suspicious circumstances surrounding the men’s presence in her
home, a reasonable jury could have inferred that she was aware of the men’s
undocumented status. Ramirez gave conflicting accounts of how the six men
came to be staying at her residence and why she had barred the probation
officers from entering the bedroom.           The jury could also have reasonably
construed Ramirez’s efforts to prevent the officers from entering the bedroom as
an attempt to warn the men of the presence of immigration officials. We have
previously held that such a warning provides significant circumstantial evidence

      4
          United States v. Shum, No. 06-11002, 2007 WL 2285223, at *1 (5th Cir. 2007).
      5
        De Jesus-Batres, 410 F.3d at 161 (citing United States v. Rubio-Gonzalez, 674 F.2d
1067, 1071 (5th Cir. 1982)).

                                             5
                                       No. 06-51673

of one’s knowledge of an alien’s illegal status.6 In sum, considering Ramirez’s
inconsistent and rather implausible explanations, there was sufficient evidence
to show that she knew or recklessly disregarded the illegal status of the men.
                                   III. CONCLUSION
      Given the evidence presented, and the inferences reasonably to be drawn
from it, a rational jury could have found that the essential elements of the
offense were established beyond a reasonable doubt. Ramirez’s conviction is
AFFIRMED.




      6
          United States v. Rubio-Gonzales, 674 F.2d 1067, 1072 (5th Cir. 1982).

                                              6